Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This Office Action is in response to the amendment dated 2/23/2022, wherein claims 18-24 are amended. No claims are newly added or canceled.
Claims 17-24 are pending in the instant application and are examined on the merits herein. 
Applicants’ declaration of Howard Ketelson submitted on 2/23/2022 under 37 CFR 1.132, is acknowledged and will be further discussed below.
The terminal disclaimer filed on 2/23/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,828,320, has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Priority
The application is a continuation of application 16/721443, now US 10,828,320, filed on 12/19/2019, which is a continuation of application 15/421513, filed on 2/1/2017, now abandoned, which claims priority to application 13/886788, filed on 5/3/2013, now abandoned, which claims priority to provisional application 61/642,901 filed on 5/4/2012.

Withdrawn Rejections
Applicant’s response with respect to the rejection of claims 17-24 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-withdrawn.

Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


Claims 17-20 and 22-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Xia et al. (US 2009/0196845, reference of record).
Xia et al. teaches an ophthalmic composition comprising an anionic biopolymer, specifically exemplified as: 0.1-1.0% boric acid, 0.2-2.0 % sorbitol, 0.01-0.5 % hydroxypropyl guar and 0.005-0.03% hyaluronic acid. (¶0061, Table 4) Xia et al. also teaches that: 
1) the concentration of the anionic biopolymer may be in the range 0.005 to 2.0 % (¶0016),
2) the composition may further comprise a demulcent such as propylene glycol, glycerin or polyvinylpyrrolidone (PVP) (¶0052-0054), 
3) the composition has an osmolality in the range 200-400 mOsmol/kg, (¶0059)
4) the pH of the composition is adjusted to reach a target pH of 7.5, (¶0071)
5) the composition may further comprise a pharmaceutically active agent (¶0070),
6) the composition may be used to treat patients with dry eye. (¶0068)
Xia et al. does not specifically disclose that the composition comprises hyaluronic acid at 0.13-0.17 %, guar at 0.1-0.2 % or teach that sorbitol is at 1.4%.
It would have been prima facie obvious to one of ordinary skill in the art to adjust the concentration of HP guar, hyaluronic acid or sorbitol in the composition of Xia et al. because Xia et al. teaches that the concentration of the anionic biopolymer may be in the range 0.005 to 2.0 % and that the concentration of sorbitol is in the range 0.2-2.0 %. prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). (MPEP § 2144.05(I)) Further, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP § 2144.05(II))
While it is recognized by the Office that Xia has a preferred embodiment of hyaluronic acid being in the concentration range of 0.002-0.04%, Xia et al. is not limited to only the preferred embodiments. The disclosure of Xia et al. is relevant for all that it would reasonably suggest to one of ordinary skill in the art, which includes that the genus of anionic biopolymers may have a concentration range of 0.005-2.0%. Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) Absent some evidence or discussion to the contrary, it is reasonable for one of ordinary skill in the art to apply the broad concentration range of anionic biopolymers to hyaluronic acid because Xia specifically teaches that hyaluronic acid is among the polysaccharides that fall within the genus of anionic biopolymers. 
Applicant is directed to MPEP § 2144.05, wherein it is disclosed that when the prior art recites a broad range and the claims are directed towards a narrow range, within said broad range, that non-obviousness of the narrow range may be shown by demonstrating that the range is critical and/or describing how the prior art teaches away preferred range of Xia and the value 0.15% is within the instantly claimed range. Comparison of the desiccation protection for the two compositions, with HA at 0.01% and 0.15%, shows that within the listed variance, the desiccation protection is equivalent. This is evidence that there is no criticality to the concentration of hyaluronic acid in the instant compositions. Hence, modifying the concentration of hyaluronic acid in the compositions of Xia, within the range 0.005-2.0%, by routine experimentation, renders the instant claims prima facie obvious.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art.
Response to Arguments
Applicants’ response with respect to the rejection over Xia, has been fully considered but is not persuasive. 
Applicant argues that the affidavit of 2/23/2022 presents evidence that the combination of HA and HP guar is critical to the property of filament break up time, wherein the evidence further shows a variance in concentration of components commensurate in scope with the instant clams.
present in the ophthalmic composition, in concentration ranges which overlap the instant ranges.
The rejection is still deemed proper and is maintained.

Claims 17-20 and 22-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chowhan et al. (US 2004/0253280, reference of record), in view of Xia et al. (US 2009/0196845, reference of record).
et al. discloses an ophthalmic composition comprising a mixture of two polymers, specifically exemplified as: 4% mannitol, 0.3% hydroxypropylmethyl cellulose (HPMC) and 0.1% hydroxypropyl guar (¶0029, Example 2, Composition 6), wherein said composition may further comprise a pharmaceutically active agent. (Claim 12) Chowhan et al. further discloses that the mixture of two polymers may be hyaluronic acid and guar gum. (Claim 7) Chowhan et al. also discloses a method of treating dry eye by administering said ophthalmic composition. (Claim 14) Chowhan et al. also teaches that unless the composition contains a carboxyvinyl polymer, the composition may further comprise boric acid. (¶0019)
Chowhan et al. does not specifically disclose a composition comprising 0.1-0.2% of HP guar, 1.0-2.0% of a cis-diol, and 0.13-0.17% sodium hyaluronate.
Xia et al. teaches an ophthalmic composition for treating dry eye comprising biopolymers such as hyaluronic acid and guar gum, and a sugar alcohol, such as sorbitol or xylitol at a concentration ranging from 0.4 to 5% w/v or from 0.8 to 3% w/v (¶0049, 0068, Claims 1 and 9) Xia et al. also teaches: 1) the concentration of the anionic biopolymer may be in the range 0.005 to 2.0 % (¶0016), and 2) the composition may further comprise a demulcent such as propylene glycol, glycerin or polyvinylpyrrolidone (PVP) (¶0052-0054). Xia et al. further teaches that an ophthalmic composition must satisfy several requirements to be a viable product, specifically protein and lipid removal, disinfecting properties and user comfort (¶0010); the composition has an osmolality in the range 200-400 mOsmol/kg (¶0059) and the pH of the composition is adjusted to reach a target pH of 7.5. (¶0071)
et al. because Chowhan et al. suggests just such a substitution. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of Chowhan et al. and Xia et al. and adjust the concentration of HP guar, sodium hyaluronate and/or the sugar alcohol in the ophthalmic composition. One of ordinary skill in the art would have been motivated to adjust the concentration of the sugar alcohol in order to optimize the composition to meet the requirements as taught by Xia et al. Moreover, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). (MPEP § 2144.05(I)) Further, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP § 2144.05(II)) 
While it is recognized by the Office that Xia has a preferred embodiment of hyaluronic acid being in the concentration range of 0.002-0.04%, Xia et al. is not limited to only the preferred embodiments. The disclosure of Xia et al. is relevant for all that it would reasonably suggest to one of ordinary skill in the art, which includes that the genus of anionic biopolymers may have a concentration range of 0.005-2.0%. Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) Absent some evidence or discussion to the contrary, it is reasonable for one of ordinary skill in the art to apply the broad concentration range of anionic biopolymers to hyaluronic acid because Xia specifically teaches that hyaluronic acid is among the polysaccharides that fall within the genus of anionic biopolymers. 
Applicant is directed to MPEP § 2144.05, wherein it is disclosed that when the prior art recites a broad range and the claims are directed towards a narrow range, within said broad range, that non-obviousness of the narrow range may be shown by demonstrating that the range is critical and/or describing how the prior art teaches away from the instant range. In the instant case, there is no evidence in the instant specification demonstrating criticality of the hyaluronic acid range 0.13-0.17% nor is there disclosure within Xia that specifically teaches away from employing the broader concentration range for anionic biopolymers. Indeed, examination of instant Table 7, shows three compositions comprising hyaluronic acid and HP guar, wherein the hyaluronic acid concentration is varied at the values 0.01, 0.05 and 0.15%, further wherein the value 0.01% is within the preferred range of Xia and the value 0.15% is 
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art.
Response to Arguments
Applicants’ response with respect to the rejection of Chowhan 280/Xia, has been fully considered but is not persuasive. 
Applicants’ arguments mirror that for the argument against Xia. Applicants’ argument is not persuasive for the rationale discussed above relating to Xia.
The rejection is still deemed proper and is maintained.

Claims 17-20 and 22-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chowhan et al. (US 2008/0193407, reference of record), in view of Xia et al. (US 2009/0196845, reference of record).
Chowhan et al. discloses an ophthalmic composition comprising a mixture of three polymers, specifically comprising: 4% mannitol, 0.1-0.3% hydroxypropyl guar and 0.1-0.3% sodium hyaluronate (¶0029, Table 1 and ¶0035, Tables 6A and 6B), wherein said composition may further comprise a pharmaceutically active agent. (Claim 8) Chowhan et al. also discloses a method of treating dry eye by administering said ophthalmic composition. (Claim 11) Chowhan et al. also teaches that hyaluronic acid also encompasses the sodium salt form of hyaluronic acid, known as sodium hyaluronate. (¶0016) Chowhan et al. also teaches that unless the composition contains a carboxyvinyl polymer, the composition may further comprise boric acid. (¶0021)
Chowhan et al. does not specifically disclose a composition comprising 1.0-2.0% of a cis-diol.
et al. teaches an ophthalmic composition for treating dry eye comprising biopolymers such as hyaluronic acid and guar gum, and a sugar alcohol, such as sorbitol or xylitol at a concentration ranging from 0.4 to 5% w/v or from 0.8 to 3% w/v (¶0049, 0068, Claims 1 and 9) Xia et al. further teaches that an ophthalmic composition must satisfy several requirements to be a viable product, specifically protein and lipid removal, disinfecting properties and user comfort (¶0010); the composition has an osmolality in the range 200-400 mOsmol/kg (¶0059) and the pH of the composition is adjusted to reach a target pH of 7.5. (¶0071)
It would have been prima facie obvious to one of ordinary skill in the art to adjust the concentration of the HP guar or hyaluronate, within the ranges taught, in the ophthalmic composition of Chowhan. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). (MPEP § 2144.05(I)) Further, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP § 2144.05(II)) 
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of Chowhan et al. and Xia et al. and adjust the concentration of the sugar alcohol in the ophthalmic composition. One of ordinary skill in the art would et al. The obviousness of this modification is supported by In re Wertheim and In re Aller, as detailed above.
In addition, as discussed above, the concentration adjustment by routine experimentation is obvious absent evidence of criticality or a clear showing of the prior art teaching away. Briefly, it is prima facie obvious to employ the broad anionic biopolymer concentration ranges of either Chowhan or Xia, and arrive at the instant range of 0.13-0.17% for hyaluronate or 0.17-0.18 % for HP guar, by routine experimentation, with a reasonable expectation of success. 
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art.
Response to Arguments
Applicants’ response with respect to the rejection of Chowhan 407/Xia, has been fully considered but is not persuasive. 
Applicants’ arguments mirror that for the argument against Xia. Applicants’ argument is not persuasive for the rationale discussed above relating to Xia.
The rejection is still deemed proper and is maintained.

Claim 21 is rejected under 35 U.S.C. 103(a) as being unpatentable over Xia et al. (US 2009/0196845, reference of record), as applied to claim 17, or in the alternative over Chowhan et al. (US 2004/0253280, reference of record), in view of Xia et al. (US 2009/0196845, reference of record), as applied to claim 17, or in the alternative over Chowhan et al. (US 2008/0193407, reference of record), in view of Xia et al. (US 2009/0196845, reference of record) as applied to claim 17, further in view of Ketelson et al. (WO 2009/132294, reference of record).
The teachings of Xia et al., Chowhan 280 and Chowhan 407 are referenced as discussed above. The cited prior art does not teach that the preferred demulcent is polypropylene glycol and/or polyethylene glycol.

It would have been prima facie obvious to one of ordinary skill in the art to substitute the demulcents of the prior art teachings, specifically substituting the propylene glycol or PVP of Xia et al. with polypropylene glycol or polyethylene glycol, as taught by Ketelson 294 The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art.
Response to Arguments
Applicant argues that the combined prior art does not render the independent claims prima facie obvious for the reasons outlined above, thus the rejection of dependent claims that reply on the teachings of said combined prior art, should be withdrawn.  Applicants' arguments are not persuasive because the rejection of the independent claims is maintained as prima facie obvious over said combined prior art, as per the response to arguments above.
The rejection is still deemed proper and is maintained.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new and/or modified ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

		
/DALE R MILLER/Primary Examiner, Art Unit 1623